Citation Nr: 1411725	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  05-15 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Validity of the amount of indebtedness due to overpayment of disability compensation benefits.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. This issue, and the issue of the propriety of the reduction of disability compensation benefits due to incarceration, was the subject of an April 2007 Board decision.  At that time, the reduction of the Veteran's benefits due to incarceration was found to be proper, but the issue of the validity of the amount of indebtedness was remanded so that an accurate accounting of the Veteran's overpayment and recoupment could be created.  As such, the above issue was remanded for further development, and was again remanded in July 2009. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Very unfortunately, remand is required yet again.

As noted above, in April 2007 and July 2009, the issue of the validity of the amount of the Veteran's indebtedness due to overpayment of disability compensation benefits was remanded, in order that an accurate statement could be created of how much the Veteran originally owed, and how much had already been paid/credited to his account.  The evidence shows that the Veteran's monthly compensation benefit had been retroactively reduced to 10 percent, effective January 24, 2004, due to his incarceration.  This reduction resulted in a substantial overpayment to the Veteran, and the entirety of the Veteran's monthly 10 percent disability check was being withheld in order to repay this debt. 

Upon remand, several statements were generated which show the amount of the Veteran's original overpayment balance, and the amount that has been withheld every month to recoup that overpayment.  That monthly amount has remained unchanged since 2004, at a rate of $106.00.  However, as the Veteran's representative pointed out in his July 2009 and February 2014 informal hearing presentations, the dollar amount of the Veteran's 10 percent compensation rate has increased several times from 2004 to the present, due to cost of living increases, but there is no indication that the Veteran was credited with this increased rate of withholding.  The Board notes that the February 2014 informal hearing presentation (in Virtual VA) indicates the amounts the Veteran should have been credited.  The paid and due statements in the claims file only show that the Veteran was credited at the $106 rate per month for this entire time period.  There is no evidence in the claims file to show that the amount held for recoupment for the Veteran's overpayment was ever calculated properly, based on the accurate 10 percent level of benefits as it should have been adjusted yearly. 

Additionally, the September 2013 supplemental statement of the case does not indicate the amount due, if any, currently.

As such, the Board finds that it must remand this issue yet again, so that the amount of the Veteran's indebtedness may be recalculated, taking into account the proper rate of 10 percent withholding.  The Board regrets the additional delay in adjudication of the Veteran's claim that a further remand will entail, however, it is necessary to ensure that the Veteran receives all consideration due him under the law.  The Board must continue to remand this case until an appropriate audit is performed.

The Board's prior remands conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct an additional audit of the Veteran's VA disability compensation benefits from November 25, 2003, to the present.  This audit must provide detailed information on what monthly VA compensation benefits were paid to the Veteran, how the overpayment was created, the original amount of the overpayment, and the monthly decrease in the original overpayment amount due to the monthly recoupment.  The RO MUST accurately calculate what the Veteran's monthly VA compensation benefits would have been during the recoupment period using the correct amount the Veteran would have been entitled to each month, considering the properly yearly value as set by 38 U.S.C.A. § 1114. 

2.  The RO must then provide the Veteran and his representative an audit of this account in writing, which clearly shows the calculation of the overpayment and the recoupment.  The audit and accompanying letter must clearly explain to the Veteran the creation of the entire amount of the overpayment assessed against him.  He must be provided an appropriate opportunity to respond. 

3.  After completing the above actions, and any other development which may be indicated by a response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


